DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Charles Riggs (Reg. 37430) per email communication on 02/23/2022 following an interview on 02/22/2022.
The application has been amended as follows:

Claim Amendments:

1.	(Currently amended) A small form-factor pluggable (SFP) device comprising:
a printed circuit board having circuitry; and
wherein the circuitry provides at least two antenna for [[the]] transmission and reception , and the SFP device plugged into a network interface device is configured to communicate with first network equipment via one of the at least two communication channels and is configured to communicate with second network equipment via another of the at least two communication channels.
	2.	(Canceled) 
	3.	(Currently amended) The device of Claim [[2]] 1, further comprising at least two internal etched antennas on [[a]] the printed circuit board.
1, further comprising at least two Coax or USB antenna connectors attached to the printed circuit board.
5.	(Currently amended) The device of Claim [[2]] 1, further comprising at least one internal etched antenna on [[a]] the printed circuit board and at least one Coax or USB antenna connector attached to the printed circuit board.
6.	(Original) The device of Claim 1, wherein the circuitry includes a wireless system on chip (SoC).
7.	(Original) The device of Claim 1, wherein the circuitry includes power supply circuitry.
8.	(Original) The device of Claim 1, wherein the circuitry includes at least one of provisioning circuitry, monitoring circuitry and testing circuitry. 
9.	(Original) The device of Claim 1, wherein the circuitry includes a microprocessor, a memory, and clock and timing circuitry.
10.	(Original) The device of Claim 1, wherein the circuitry includes an Application Specific Integrated Circuit (ASIC).
11.	(Original) The device of Claim 6, wherein the wireless system on chip (SoC) comprises a processor, a first wireless sub-system, a second wireless sub-system, a host interface, and peripheral modules.
	12.	(Original) The device of Claim 10, wherein the ASIC integrates a microprocessor unit (MPU), a Wireless SOC, a Memory, and a Power Manager. 
	13.	(Currently amended) A wireless telecommunication system comprising:
	a network interface device 
	at least one wireless small form-factor pluggable (SFP) device plugged into 
wherein the at least one wireless SFP device includes wireless circuitry and at least two associated antenna for transmission and reception of at least two wireless signals via at least ;
first communication equipment in wireless communication with the at least one wireless SFP device via one of the at least two wireless communication channels; and 
	second communication equipment in wireless communication with the at least one wireless SFP device via [[one]] another of the at least two wireless communication channels.

15.	(Original) The system of Claim 13, wherein the at least one wireless SFP device is configured to provide a wireless signal demarcation between communication networks and/or communication services. 
16.	(Original) The system of Claim 13, wherein the at least one wireless SFP device is configured to provide a wireless bridge/repeater for communication networks and/or communication services.
17.	(Original) The system of Claim 13, wherein the at least one wireless SFP device is configured to provide a wireless access point or station for communication networks and/or communication services.
18.	(Currently amended) A method for wireless telecommunication, comprising the steps of:
providing wireless circuitry on a small form-factor pluggable (SFP) device;
wherein the SFP device includes for transmission and reception of at least two wireless signals via 
plugging the SFP device into a network interface device; and
communicating with first network equipment via the first wireless communication channel, and communicating with second network equipment via the second communication channel.
19.	(Currently amended) The method of Claim 18, further comprising the step of configuring, monitoring, provisioning, and testing the second network equipment via the SFP device.
20.	(Currently amended) The method of Claim 18, further comprising the step of providing a wireless signal demarcation between the first network equipment and the second network equipment via the SPF device. 
21.	(Currently amended) The method of Claim 18, further comprising the step of providing a wireless bridge/repeater for communication networks and/or communication services via the SFP device.
via the SFP device.

Reasons for Allowance
Claims 1, 3-22 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the claimed invention contains the following underlined features which, when combined with other features of the claim, prior art of record failed to anticipate or render obvious at the time of instant invention was filed:
A small form-factor pluggable (SFP) device comprising:
a printed circuit board having circuitry; and
wherein the circuitry provides at least two antenna for transmission and reception of at least two wireless signals via at least two wireless communication channels, and the SFP device plugged into a network interface device is configured to communicate with first network equipment via one of the at least two communication channels and is configured to communicate with second network equipment via another of the at least two communication channels.

Regarding claims 13 and 18, the claims contain similar features as recited in claim 1, thus are allowed for the same reason as stated above.
Regarding claims 3-12, 14-17 and 19-22, these claims depend from one of claims 1, 13 and 18 and thus are allowed for the same reason stated above for claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached at 571-272-3123.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/HARRY H KIM/           Primary Examiner, Art Unit 2411